Citation Nr: 1755918	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-15 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus (herein diabetes).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issue of entitlement to service connection for a back disability was granted by the RO in July 2017.  That award constitutes a full grant, and that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  The Veteran has filed a notice of disagreement with the initial rating assigned to his service-connected disability of the lower back, and the RO has jurisdiction over the adjudication of that issue.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2016 remand of this case, the Board charged the RO with attempting to determine whether the Veteran served in the Republic of Vietnam while on active duty, to include verification of classified temporary duty (TDY) missions described by the Veteran during his January 2016 hearing before the Board.  This information is imperative to the Board's adjudication of the Veteran's claim, and it does not appear that the RO has taken appropriate action to verify the Veteran's stated service in the Republic of Vietnam.  A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has failed to substantially comply with the directives contained in the Board's December 2016 remand of this case, and, regrettably, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any action deemed necessary to attempt to verify the Veteran's reported service in the Republic of Vietnam, including the classified TDY service he described during his January 2016 hearing before the Board.  All attempts to verify the Veteran's reported service in the Republic of Vietnam must be documented in the claims file, and the RO should provide a formal finding if it is unable to verify the Veteran's reported service.

2.  Readjudicate the Veteran's claim. If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).


